t c summary opinion united_states tax_court les hicks petitioner v commissioner of internal revenue respondent docket no 7577-08s filed date les hicks pro_se james e archie for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure petitioner petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 and b for a substantial_understatement_of_income_tax we first decide whether petitioner’s gross_income includes his distributive_share of the income of personal home healthcare agency l l c d b a crown health services phha we hold it does we decide second whether petitioner is liable for the accuracy-related_penalty we hold he is i preliminaries background the parties submitted this case to the court fully stipulated pursuant to rule the stipulated facts and accompanying exhibits are incorporated herein by this reference petitioner resided in texas when his petition was filed ii phha phha is a texas limited_liability_company phha reports its operations for federal_income_tax purposes as if it were a partnership and on the basis of a calendar_year petitioner owned a 10-percent interest in phha an unrelated individual owned the remaining 90-percent interest phha issued petitioner a schedule_k-1 partner’s share of income deductions credits etc for the schedule_k-1 reported that petitioner’s share of phha’s ordinary business income for was dollar_figure petitioner did not receive any actual distributions from phha during iii tax_return petitioner filed a form_1040 u s individual_income_tax_return for using the filing_status of single petitioner did not report on that return or otherwise include in his gross_income for any of the dollar_figure phha reported to him iv respondent’s determination respondent determined in the notice_of_deficiency that petitioner’s gross_income for included the dollar_figure and increased petitioner’s gross_income accordingly that increase also caused a dollar_figure computational increase to petitioner’s gross_income with respect to social_security_benefits that he received respondent also determined in the notice_of_deficiency that petitioner was liable for an accuracy-related_penalty for a substantial_understatement_of_income_tax discussion i income_tax deficiency a burden_of_proof taxpayers generally bear the burden of proving that the commissioner’s determinations set forth in a notice_of_deficiency are incorrect see rule a 290_us_111 in certain cases however sec_7491 shifts the burden_of_proof to the commissioner we need not decide which party in this case bears the burden_of_proof as to the income_tax deficiency because we decide that issue without regard to burden_of_proof b distributive_share of phha income petitioner argues that the dollar_figure is not taxable to him in because he did not receive any actual distributions from phha during that year we disagree with petitioner’s argument that the dollar_figure is not taxable to him in a partner such as petitioner must take into account his distributive_share of each item of partnership income even if no partnership income is actually distributed to him during the year to which the distributive_share relates see sec_702 410_us_441 103_tc_170 sec_1_702-1 income_tax regs we sustain respondent’s determination as to the income_tax deficiency ii accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 and b for a substantial_understatement_of_income_tax sec_6662 and b imposes a 20-percent accuracy-related_penalty for any portion of an underpayment that is attributable to a substantial_understatement_of_income_tax an understatement is the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed that is shown on the return reduced by any rebate see sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or in the case of an individual dollar_figure see sec_6662 the commissioner bears a burden of production with respect to the applicability of an accuracy-related_penalty see sec_7491 that burden requires that the commissioner produce sufficient evidence that it is appropriate to impose an accuracy-related_penalty once he has met his burden the burden_of_proof is upon the taxpayer to prove that the accuracy-related_penalty does not apply because of reasonable_cause substantial_authority or the like see sec_6662 sec_6664 116_tc_438 we discern from the record that petitioner’s understatement exceeds the greater of dollar_figure or percent of the amount required to be shown on the return thus we conclude that respondent has met his burden of production petitioner makes neither an argument nor an assertion that he is not liable for the accuracy-related_penalty we also do not find any facts that would lead us to conclude that petitioner is not so liable we sustain respondent’s determination as to the accuracy-related_penalty iii conclusion we have considered all of petitioner’s contentions and allegations and we conclude that those contentions and allegations not discussed herein are without merit or irrelevant to reflect the foregoing decision will be entered for respondent
